PER CURIAM.
This is an appeal by plaintiff from a summary final judgment entered in favor of the defendant. Plaintiff’s cause of action is based upon the alleged failure of this defendant to provide the plaintiff with suitable equipment with which to perform window washing services for the defendant in and about the premises of the defendant. The facts, as shown by the record, are that the plaintiff was employed by the defendant to wash the windows of the defendant’s premises. The defendant agreed to furnish all the material and equipment needed for the job. In order to wash certain windows that could not be reached by the use of the ladder, plaintiff elected to stand on a chair which he found on the premises. The plaintiff examined the chair and concluded that it was safe for him to stand on. However, while he was standing on the chair performing his work, it collapsed and he sustained injuries.
The question on appeal is whether or not the defendant was entitled to a summary final judgment. We think that the trial judge correctly determined that there was no genuine issue as to any material fact and the defendant was entitled to a summary final judgment as a matter of law. Moody v. Hanlon, 131 Fla. 129, 179 So. 164. See also Colton v. Great Atlantic & Pacific Tea Company, Fla.App.1962, 136 So.2d 361.
Affirmed.